  Case 3:19-cv-03066-C-BN Document 9 Filed 05/26/20                     Page 1 of 2 PageID 29



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


HOLI,IE HOBELMAN,                                   )
                                                    )
                      Plaintill.                    )
                                                    )
                                                    )
                                                    )
SIGNATURE POINTE ON THE LAKE.                       )
                                                    )
                       Defendant.                   )   Civil Action No.   3:I   9-CV-3 066-C-BN



                                                 ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that    Plaintiff s complaint should be dismissed for failure

to state a claim without prejudice subject to Plaintiff filing an amended complaint. Plaintiffhas

failed to file any objections and the time to do so has now expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and frnds none. It is therefore ORDER-ED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, the above-styled and -numbered civil action is hereby DISMISSED WITHOUT

PREJUDICE, subject to the following condition. This dismissal shall be held in abeyance for

twenty-one (21) days from the date ofthis Order to allow Plaintiffan opportunity to file an

amended complaint. In the event     Plaintifls   amended complaint is not docketed within
  Case 3:19-cv-03066-C-BN Document 9 Filed 05/26/20                     Page 2 of 2 PageID 30



twenty-one (21) days, the Clerk of Crourt will be instructed to dismiss this civil action.

        so ORDERED ,ni,.21 tuyof May. 2020.



                                                                                             I

                                                          /4
                                                                                                 7
                                               S        CU         GS
                                                        UN       D STNTES DI         IC'f .IUDGE




                                                   2
